Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 1 of 17




                                                                  EXHIBIT
                                                                            exhibitsticker.com




                                                                      20
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 2 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 3 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 4 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 5 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 6 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 7 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 8 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 9 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 10 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 11 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 12 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 13 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 14 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 15 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 16 of 17
Case 3:20-cv-00092-BAJ-EWD   Document 15-21   05/14/20 Page 17 of 17
